SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

478
CA 15-01209
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


CIERRA DANDY, ALSO KNOWN AS CIERRA PEOPLES,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

M&T BANK, DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.


DAVID M. GIGLIO & ASSOCIATES, LLC, UTICA (BRIDGET M. TALERICO OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

HODGSON RUSS LLP, BUFFALO (PATRICK J. HINES OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered April 20, 2015. The order granted the motion
of defendant M&T Bank for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see Peoples v M&T Bank, ___ AD3d
___ [June 17, 2016]).




Entered:    June 17, 2016                       Frances E. Cafarell
                                                Clerk of the Court